        Case 3:20-cr-00043-SDD-RLB         Document 162      03/31/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          20-43-SDD-RLB

ROBERT EARL TUCKER, JR.



                                         RULING

        Before the Court are various recently filed motions by Defendant, Robert Earl

Tucker, Jr. (“Defendant”), representing himself pro se, who is set for Sentencing on April

15, 2021. The Court rules on the motions as follows:

        Defendant moves to recuse the undersigned pursuant to 18 U.S.C. § 455(a).1

Defendant offers confusing arguments about the evidence admitted at his jury trial and

a timeline of his prior motions and the Court’s rulings. Defendant also “(now) files motion

to poll jury,”2 although the jurors were, in fact, polled upon the Government’s motion after

rendering their verdicts.3       Defendant claims the undersigned was “duty bound

(administrative) to inform the court, i.e. defense and jurors, of any new relevant evidence

by means of sequester.”4 Defendant fails to identify this evidence or how this Court

allegedly violated FRE 16 regarding discovery. Defendant goes on to argue that the

undersigned should be recused for a variety of rulings previously made by this Court



1
  Rec. Doc. Nos. 157, 160.
2
  Rec. Doc. No. 157, p. 1.
3
  Rec. Doc. No. 101, p. 2.
4
  Rec. Doc. No. 160, p. 1.
66346                                                                                          1
        Case 3:20-cr-00043-SDD-RLB        Document 162      03/31/21 Page 2 of 3




with which Defendant disagrees. Defendant presents no legal or nonfrivolous basis for

this motion. Accordingly, the Motions for Recusal of Magistrate (sic) Shelly Dick are

hereby DENIED.5

        Defendant’s Motion to Suppress,6 Motion to Vacate Arrest Warrant,7 Motion to

Sequester Jury,8 and Motion for Non-Disclosure, for Discovery, and Disclosure9 are

DENIED as moot, considering Defendant’s conviction, and as legally without merit.

        Defendant has also filed a Motion to Deny/Vacate Extradition,10 which appears to

challenge the “extradition served by United States Marshal on June 24, 2020.”11

Defendant cites “Criminal Code Article 278” which he claims states: “A magistrate must

sign to extradite a prisoner from one state to another state.”12 No further argument is

made regarding this claim, and Defendant proceeds to address the same issues of

recusal and discovery requests made in other motions. This motion is legally frivolous

and meritless, as extradition is not an issue in this matter. Accordingly, the Motion to

Deny/Vacate Extradition13 is hereby DENIED.

        Finally, Defendant has filed a Motion for MDLA to Sanction WBR Detention

Center Not to Schedule Any Psychiatric Visits for Robert Tucker, Jr., claiming such visits

are “inadmissible.”14 Defendant essentially reargues his disagreement with the jury’s

conclusions regarding his mental state when rendering guilty verdicts following his trial.



5
  Rec. Doc. Nos. 157, 160.
6
  Rec. Doc. No. 152.
7
  Rec. Doc. No. 153.
8
  Rec. Doc. No. 154.
9
  Rec. Doc. No. 161.
10
   Rec. Doc. No. 155.
11
   Id. at p. 1.
12
   Id.
13
   Rec. Doc. No. 155.
14
   Rec. Doc. No. 158.
66346                                                                                        2
           Case 3:20-cr-00043-SDD-RLB      Document 162    03/31/21 Page 3 of 3




Defendant cites no authority for this Court to sanction the WBR Detention Center for

providing him medical care, which it is required to do. Defendant is free to utilize the

administrative remedy process available at the WBR Detention Center to lodge

complaints about his medical care and treatment. This Motion is hereby DENIED.15

           IT IS SO ORDERED.

           Signed in Baton Rouge, Louisiana on March 31, 2021.




                                       S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




15
     Id.
66346                                                                                      3
